COX, Judge
(concurring):
I agree with the majority opinion that, under the facts of this case, the exhibits in question did not qualify as prior consistent *194statements. Mil.R.Evid. 801(d)(1)(B). This does not, however, mean that the statements were not admissible. The defense swung the door wide open as to these documents and made their content relevant. Mil.R.Evid. 401 and 402. The child-victim had testified about appellant’s alleged criminal conduct. Defense counsel then sought to impeach her with a series of inconsistent and allegedly inconsistent statements. Counsel made much of the fact that the victim changed her story on several occasions. The victim was of course permitted to explain why she changed her story; but when the prosecution sought to introduce the prior statements to which defense counsel alluded, the defense objected to their admission.
In my view, this is not a hearsay issue at all. The proper basis for admission of the statements is that they were relevant evidence — made so by the defense — and it was necessary and proper for the factfinder to know their content in order to understand the witness’ explanation of the changes. The defense cannot be heard to complain that it has a right to present an abbreviated or distorted picture of the facts to the court. That is what redirect examination is designed to prevent.
Admittedly, admission for such a limited purpose requires a careful explanation when the factfinder is a court-martial comprised of members; and the military judge did not give the right instruction in this case. Like the majority, however, I detect no prejudice to appellant under the circumstances.
As for Mil.R.Evid. 801(d)(1)(B), I am quite comfortable with the test being that the evidence must “rebut an express or implied charge against the declarant of recent fabrication or improper influence or motive” (emphasis added). I certainly agree that anytime it can be shown that a proffered statement preceded some alleged recent fabrication, or improper influence, or motive then rebuttal is assured. I am simply unwilling to rewrite the rule so as to make it somebody’s burden (other than the accused’s) to prove in every case the exact point that this alleged falsification, influence, or motive occurred and then to prove that the proffered statement occurred before that point. I am confident that military judges will know when something has been rebutted and when it has not.